DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-10, 12-13, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by published U.S. patent application US20180297519A1 ("Singh").
	
	Regarding claim 1, Singh discloses: 
A method for controlling door movements of a door of a motor vehicle, the motor vehicle having a control device and a sensor arrangement associated with the door and the door having a controllable motion influencing device, [0012] (“The vehicle has an actuated (automated and propelled) hatch, rear door or trunk lid, in the following referred as just “actuated hatch”, with a control for controlling the actuation (opening and/or closing).” Item 14a)
the method comprising: controlling and influencing a movement of a door wing of the door by way of the motion influencing device to alternate between a closed position and an open position; [0012] (“The vehicle has an actuated (automated and propelled) hatch, rear door or trunk lid, in the following referred as just “actuated hatch”, with a control for controlling the actuation (opening and/or closing).”)
monitoring at least one surround field of the door with a surround sensor of the sensor arrangement; [0013] (“The multi camera vision system of the present invention may detect the (static) object's or room structure's inner surface (such as in a parking garage structure) that is/are around and above the vehicle and may store the extensions and positions while the vehicle is being driven for use (such as when the vehicle is driven during a parking event such as when the driver is looking for an available or suitable parking space) when the driven vehicle comes to a halt, possibly stopping for parking. Since a vehicle is typically narrowing to the later taken parking spot, the structure around and especially above the vehicle may be in view at least from a distant view point of the vehicle camera(s) before getting out of the camera's view when the vehicle is driven underneath the structure. The system provides a data storing feature that stores the information or data of the previously detected objects or structures, and the system may determine where the vehicle is located relative to detected objects and/or structures, and may calculate whether or not one or more of the structure's surfaces or objects is violating the potential sweeping space of the actuated hatch when opening automatically or hand driven. The system of the present invention then may warn the driver or take counter measures such as stopping the hand driven or automated actuation at a distance from the hazardous surface or object to avoid collision.”)
capturing and evaluating with the control device signals from the sensor arrangement and detecting a motion of an object relative to the door in surroundings of the door; [0019] (“Optionally, the system may adjust the position of the hatch to maintain the gap. For example, the system may, when the hatch is partially opened and near an object above the hatch, and when the vehicle is unloaded so that the vehicle body raises upward, be operable to adjust or move the hatch to further close the hatch so that the initial gap is generally maintained between the partially opened hatch and the detected object. The system may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle (such as a camera that is part of a vehicle vision system or surround view vision system or the like) that has a field of view that encompasses the region exterior of the vehicle that is swept by the hatch when opening/closing, and/or may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle that has a field of view that encompasses the rear storage area or region of the vehicle.”)
 and actively moving the door wing of the door to prevent a collision with the object or to reduce an effect of the collision of the door with the object.  [0019] (“Optionally, the system may adjust the position of the hatch to maintain the gap. For example, the system may, when the hatch is partially opened and near an object above the hatch, and when the vehicle is unloaded so that the vehicle body raises upward, be operable to adjust or move the hatch to further close the hatch so that the initial gap is generally maintained between the partially opened hatch and the detected object. The system may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle (such as a camera that is part of a vehicle vision system or surround view vision system or the like) that has a field of view that encompasses the region exterior of the vehicle that is swept by the hatch when opening/closing, and/or may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle that has a field of view that encompasses the rear storage area or region of the vehicle.”)

Regarding claim 3, Singh discloses each limitation of claim 1 with the additional limitations of:
which comprises periodically detecting a position, a movement speed, and a movement direction of an object in the surroundings of the door with the sensor arrangement [0024] (“The system includes an image processor operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras. For example, the image processor may comprise an image processing chip selected from the EyeQ family of image processing chips available from Mobileye Vision Technologies Ltd. of Jerusalem, Israel, and may include object detection software (such as the types described in U.S. Pat. Nos. 7,855,755; 7,720,580 and/or 7,038,577, which are hereby incorporated herein by reference in their entireties), and may analyze image data to detect vehicles and/or other objects. Responsive to such image processing, and when an object or other vehicle is detected, the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle.”)
and deriving from the signal output by the sensor arrangement a possible collision with the door.  [0023] (“Thus, the present invention provides a vision system that, utilizing one or more cameras, provides a feature detection algorithm (that may utilize disparity mapping or the like, such as by utilizing aspects of the cameras and systems described in International Publication Nos. WO 2013/081984 and/or WO 2013/081985, which are hereby incorporated herein by reference in their entireties) or a combination of various detection algorithms and the like. Such feature detection may be used for discrimination of objects or structure (such as learned or critical or potentially hazardous objects or the like) in the vicinity of the vehicle.”)
[0018] (“Thus, the driver, upon receiving an alert as the vehicle is parked in a parking space, may move the vehicle forward or otherwise re-position the vehicle to avoid the detected structure, without having to get out of the vehicle to see if there is clearance and without having to actuate a hatch release and start movement of the hatch toward an open position.”)

Regarding claim 4, Singh discloses each limitation of claim 1 with the additional limitations of:
which comprises measuring a distance of an object from the door wing with the sensor arrangement [0022] (“Optionally, a distance estimation or determination may be provided via one or more vehicle sensors, such as via stereovision sensors, motion parallax/structure from motion (motion disparity) by mono cameras, a LIDAR sensor, a RADAR sensor, a time of flight (TOF) sensor, a photonic mixer device (PMD), and/or a structured light sensor, such as by utilizing aspects of the systems described in International Publication No. WO 2013/109869, which is hereby incorporated herein by reference in its entirety, and/or the like.”)
and actively moving the door wing when the distance of the object falls below a minimum.  [0019] (“Optionally, the system may adjust the position of the hatch to maintain the gap. For example, the system may, when the hatch is partially opened and near an object above the hatch, and when the vehicle is unloaded so that the vehicle body raises upward, be operable to adjust or move the hatch to further close the hatch so that the initial gap is generally maintained between the partially opened hatch and the detected object.”)

Regarding claim 5, Singh discloses each limitation of claim 4 with the additional limitations of:
which comprises pivoting the door wing so as to maintain a constant distance from an object.  [0019] (“Optionally, the system may adjust the position of the hatch to maintain the gap. For example, the system may, when the hatch is partially opened and near an object above the hatch, and when the vehicle is unloaded so that the vehicle body raises upward, be operable to adjust or move the hatch to further close the hatch so that the initial gap is generally maintained between the partially opened hatch and the detected object.”)


Regarding claim 8, Singh discloses each limitation of claim 4 with the additional limitations of:
wherein the distance of an object from the door wing is measured with a sensor installed on the door.  [0022] (“These are mainly based on back projection and/or structure from motion using mono (rear) cameras. Optionally, a distance estimation or determination may be provided via one or more vehicle sensors, such as via stereovision sensors, motion parallax/structure from motion (motion disparity) by mono cameras, a LIDAR sensor, a RADAR sensor, a time of flight (TOF) sensor, a photonic mixer device (PMD), and/or a structured light sensor, such as by utilizing aspects of the systems described in International Publication No. WO 2013/109869, which is hereby incorporated herein by reference in its entirety, and/or the like.”; item 14a)

Regarding claim 9, Singh discloses each limitation of claim 4 with the additional limitations of: which comprises using data from at least one sensor selected from the group consisting of a radar sensor, a lidar sensor, an image sensor, and an ultrasonic sensor.  [0025] (“The vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors or the like.”)

Regarding claim 10, Singh discloses each limitation of claim 1 with the additional limitations of:
which comprises ascertaining and using position data by the control device.  [0014] (“Thus, during the vehicle motion (such as when the vehicle is driven in a parking garage while the driver is looking for a suitable parking space), the surround view cameras are scanning the surrounding regions and generating a 3D environmental model using structure from motion (SfM) technology. 3D point cloud data are stored not just for the front of the vehicle in forward motion or rear of the vehicle in rear-motion, but 3D point cloud of sufficiently larger areas beyond the vehicle is also stored. Vehicle odometer and vehicle dynamics can provide/determine the exact or approximate location of the vehicle (and vehicle hatch) within this 3D point cloud or environmental model or virtual map, which can be used to compute the maximum possible opening height of the hatch at any given location that was previously scanned by one or more vehicle cameras or sensors as the vehicle was being driven during the parking event.”)
[0015] (“Optionally, the room's surface map (such as a map of structure of a parking lot or parking garage) may be provided by a remote wirelessly connected server, such as a service of a public parking garage for improving the surface collision hazard calculation, which may be limited due to low light or low contrast conditions limited processing power.”)

Regarding claim 12, Singh discloses each limitation of claim 1 with the additional limitations of:
which comprises using signals from multiple sensors of the sensor arrangement.  [0017] (“Thus, during a parking event (such as when the vehicle is driven while the driver is looking for a parking space), image data is captured by vehicular cameras (and/or other data is sensed and collected by other sensors of the vehicle) and processed to detect objects and/or structure at the parking area (the parking garage or lot or street). The system may be actuated at the onset of a parking event, such as via a user input or upon detection or determination that the vehicle is entering a parking garage or lot or the like (such as via a communication or scanning as the vehicle enters or crosses a threshold of the parking structure such as a parking garage or parking lot), whereby the system processes image data captured by the surround view cameras or forward and/or rearward and/or sideward viewing cameras (and/or data collected or sensed by other sensors) to determine structure and objects in the parking area. The system generates the virtual map or environmental model or the like based on image data captured during driving and parking of vehicle and not based on image data captured by a camera at or near the vehicle hatch after the vehicle is parked (optionally, the cameras do not capture image data and the processor does not process captured image data after the vehicle is parked and during any subsequent opening or closing of the hatch or door or decklid or liftgate or the like).”)


Regarding claim 13, Singh discloses each limitation of claim 1 with the additional limitations of:
which comprises braking a movement of the door wing when a user opens the door and an object approaches and a potential collision with a moving object is detected.  [0021] (“Optionally, as another aspect of the invention, the vehicle hatch, liftgate door or trunk lid collision avoidance system may also work when not being adjusted by the power actuators, and when the hatch, door or lid is being opened/closed manually by a user of the vehicle. The system may still detect objects in the path of travel of the power hatch. The actuators may be dynamically controlled (such as via counter actuation or braking) against the manual adjustment direction to actively avoid a threatened contact or collision with an object. Optionally, the system may first act comparably vigorously or aggressively to bring the adjustment to a stop, but then may then substantially reduce the resistance to allow the user/driver to draw the hatch closer to the object when the user still pushes the lid or door or hatch towards the object and overcomes the initial aggressive counter actuation.”)

Regarding claim 16, Singh discloses each limitation of claim 1 with the additional limitations of:
which comprises decelerating or braking or stopping or reversing a movement of the door wing when a possible collision with an object is detected.  [0021] (“Optionally, as another aspect of the invention, the vehicle hatch, liftgate door or trunk lid collision avoidance system may also work when not being adjusted by the power actuators, and when the hatch, door or lid is being opened/closed manually by a user of the vehicle. The system may still detect objects in the path of travel of the power hatch. The actuators may be dynamically controlled (such as via counter actuation or braking) against the manual adjustment direction to actively avoid a threatened contact or collision with an object. Optionally, the system may first act comparably vigorously or aggressively to bring the adjustment to a stop, but then may then substantially reduce the resistance to allow the user/driver to draw the hatch closer to the object when the user still pushes the lid or door or hatch towards the object and overcomes the initial aggressive counter actuation.”)

Regarding claim 17, Singh discloses each limitation of claim 1 with the additional limitations of:
wherein the door wing is actively pivoted about a pivoting range that is narrow compared to an entire pivoting range, at least as a possible collision with an object is detected, to obtain a better data basis for an assessment of a collision.  [0014] (“Thus, during the vehicle motion (such as when the vehicle is driven in a parking garage while the driver is looking for a suitable parking space), the surround view cameras are scanning the surrounding regions and generating a 3D environmental model using structure from motion (SfM) technology. 3D point cloud data are stored not just for the front of the vehicle in forward motion or rear of the vehicle in rear-motion, but 3D point cloud of sufficiently larger areas beyond the vehicle is also stored. Vehicle odometer and vehicle dynamics can provide/determine the exact or approximate location of the vehicle (and vehicle hatch) within this 3D point cloud or environmental model or virtual map, which can be used to compute the maximum possible opening height of the hatch at any given location that was previously scanned by one or more vehicle cameras or sensors as the vehicle was being driven during the parking event.”)
[0016] (“The system thus may determine structure or objects via processing of data captured by one or more cameras or sensors of the vehicle as the vehicle is being driven, and, responsive to such processing, may determine when structure is at or near the vehicle and intruding a sweep path of a vehicle hatch when the vehicle is parked at a parking space (or otherwise not moving). The system thus provides object or structure detection while the vehicle is being driven and, based on stored data, can determine if an object or structure is in the path of a door or hatch when the vehicle is parked.”)
[0020] (“The system may use a safety remaining distance control to stop the hatch at a distance before contact with the detected or determined object or structure, and the stopping point (where the system generates a signal to stop the hatch) may have a safety remaining gap or distance or travel (between the hatch and the object) that reflects or accounts for the potential stopping reaction and additional travel of the hatch after the signal is generated (such as due to reaction times of the system and the mass inertia swinging of the hatch and/or the like).”)

Regarding claim 20, Singh discloses each limitation of claim 1 with the additional limitations of: 
A motor vehicle component for performing the method according to claim 1, comprising: at least one controllable door, said at least one controllable door including a controllable motion influencing device, [0012] (“The vehicle has an actuated (automated and propelled) hatch, rear door or trunk lid, in the following referred as just “actuated hatch”, with a control for controlling the actuation (opening and/or closing).”)
wherein a motion of a door wing of the door can at least partially be controlled and influenced by way of the motion influencing device to alternate between a closed position and an open position; [0012] (“The vehicle has an actuated (automated and propelled) hatch, rear door or trunk lid, in the following referred as just “actuated hatch”, with a control for controlling the actuation (opening and/or closing).”)
a sensor arrangement including at least one surround sensor and configured for issuing sensor signals; [0011] (“The vehicle may have a plurality of cameras, such as having two forward vision cameras comprising a stereo vision system or four surround view vision cameras disposed at the front, rear and the sides of the vehicle, or such as having a camera array disposed around the vehicle and comprising a Stanford light field vision system that may have an image processing system (hardware with processor, memory and optionally FPGAs, DSPs and/or ASICs) capable to process the environmental scene and provide object detection and optionally the vehicle ego motion (relative to the scene) by algorithms processing the image data captured by one or more or all of the vehicle exterior viewing cameras, and optionally otherwise attached or otherwise connected cameras such as processing attached aftermarket camera's images, or processing images provided by a wirelessly connected smart phone camera which is disposed outwardly within or at the ego vehicle. Optionally, the scene and object detection and the optional ego motion detection algorithm may additionally process or fuse data of additional sensors such as RADAR, LIDAR structured light or ultrasonic sensors for enhanced detection capabilities and redundancy.”)
and at least one control device connected to said motion influencing device and connected to said sensor arrangement for receiving sensor signals from said sensor arrangement, [0013] (“The multi camera vision system of the present invention may detect the (static) object's or room structure's inner surface (such as in a parking garage structure) that is/are around and above the vehicle and may store the extensions and positions while the vehicle is being driven for use (such as when the vehicle is driven during a parking event such as when the driver is looking for an available or suitable parking space) when the driven vehicle comes to a halt, possibly stopping for parking. Since a vehicle is typically narrowing to the later taken parking spot, the structure around and especially above the vehicle may be in view at least from a distant view point of the vehicle camera(s) before getting out of the camera's view when the vehicle is driven underneath the structure. The system provides a data storing feature that stores the information or data of the previously detected objects or structures, and the system may determine where the vehicle is located relative to detected objects and/or structures, and may calculate whether or not one or more of the structure's surfaces or objects is violating the potential sweeping space of the actuated hatch when opening automatically or hand driven. The system of the present invention then may warn the driver or take counter measures such as stopping the hand driven or automated actuation at a distance from the hazardous surface or object to avoid collision.”)
said control device being configured to capture and evaluate the sensor signals and to detect a motion of an object in surroundings of the door relative to the door; [0019] (“Optionally, the system may adjust the position of the hatch to maintain the gap. For example, the system may, when the hatch is partially opened and near an object above the hatch, and when the vehicle is unloaded so that the vehicle body raises upward, be operable to adjust or move the hatch to further close the hatch so that the initial gap is generally maintained between the partially opened hatch and the detected object. The system may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle (such as a camera that is part of a vehicle vision system or surround view vision system or the like) that has a field of view that encompasses the region exterior of the vehicle that is swept by the hatch when opening/closing, and/or may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle that has a field of view that encompasses the rear storage area or region of the vehicle.”)
and to actively influence a motion of the door wing of the door, so as to prevent a collision with the object or to reduce an effect of the collision.  [0019] (“Optionally, the system may adjust the position of the hatch to maintain the gap. For example, the system may, when the hatch is partially opened and near an object above the hatch, and when the vehicle is unloaded so that the vehicle body raises upward, be operable to adjust or move the hatch to further close the hatch so that the initial gap is generally maintained between the partially opened hatch and the detected object. The system may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle (such as a camera that is part of a vehicle vision system or surround view vision system or the like) that has a field of view that encompasses the region exterior of the vehicle that is swept by the hatch when opening/closing, and/or may include or may be responsive to a camera or image sensor or other sensor at or of the vehicle that has a field of view that encompasses the rear storage area or region of the vehicle.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of published Japanese patent application JP2004132004A ("Shimizu").
	As discussed above, Singh discloses each limitation of claim 1; it does not disclose a method of accelerating a closing motion. Shimizu discloses:
which comprises accelerating a closing motion of the door wing if a possible collision with an object is detected. [0003] (“Furthermore, when a person or an object is caught in the door while the door is being opened or closed, it is necessary to detect this immediately.”)
[0044] (“Note that, in the door fully open holding section, the drive motor 61 is driven with a duty ratio of 30% and a torque slightly larger than the normal torque in order to remove the door checker from the rear pillar 5. In a door intermediate section including four areas, the drive motor 61 is driven at a normal torque with a duty ratio of 15% so that the door normally passes through each area in 0.7 seconds. Further, in the acceleration section before the door is fully closed, the motor is driven with a maximum torque of 100% duty in order to securely engage the latch of the door 1 with the striker of the vehicle body.”)
It would have been obvious to one of ordinary skill in the art to augment Singh with this disclosure of Shimizu. As Shimizu states, it is imperative to avoid people or objects being caught in the door during its opening or closing motions; as such, if a person or object is detected to be obstructing the opening motion, the disclosure of Shimizu provides a method to reverse the door’s motion and accelerate its closing.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of published U.S. patent application US20010002775A1 ("Tokuda").
Regarding claim 6, Singh discloses each limitation of claim 4; Singh does not disclose a method of reopening the door. Tokuda discloses:
wherein, following a partial or complete closing motion, reopening the door wing as the distance from the object increases.  [0026] (“Because no photoelectric switches can be provided on the steps, it is impossible to reliably detect the entry of any passenger into the steps from the vehicle. However, when the trap door is activated and starts to close although a passenger is on the steps, the touch switches provided on the three sides of the lower face of the trap door touch the passenger on the steps and thereby detect the existence of the passenger, and the trap door is stopped and automatically opened. Since these touch switches are ON at a slight touch, the event that any passenger on the steps collides with the lower face of the trap door and gets injured is avoided.”)
[0028] (“In a case where the trap door makes a contact with a person or an object while the trap door is closed, if this is not detected by the touch switches provided on the three sides of the lower face of the trap door, the driving current of the electric motor with electromagnetic brake is greatly increased, which current is detected by the excess current detecting circuit. Hence, the trap door is immediately stopped and then automatically opened. Consequently, any injury or damage caused by the event that the trap door touches a person or an object can be reliably avoided.”)
It would have been obvious to one of ordinary skill in the art to augment Singh with these disclosures of Tokuda. As Tokuda states, this method of reopening the door after a closing motion can avoid injury or damage to a person or object caught in the door (Tokuda, 0028).

Regarding claim 7, modified Singh discloses each limitation of claim 6; it also discloses:
which comprises opening the door wing as far as the door wing had been open prior to the approach of the object.  [Tokuda, 0026] (“Because no photoelectric switches can be provided on the steps, it is impossible to reliably detect the entry of any passenger into the steps from the vehicle. However, when the trap door is activated and starts to close although a passenger is on the steps, the touch switches provided on the three sides of the lower face of the trap door touch the passenger on the steps and thereby detect the existence of the passenger, and the trap door is stopped and automatically opened. Since these touch switches are ON at a slight touch, the event that any passenger on the steps collides with the lower face of the trap door and gets injured is avoided.”)
[Tokuda, 0028] (“In a case where the trap door makes a contact with a person or an object while the trap door is closed, if this is not detected by the touch switches provided on the three sides of the lower face of the trap door, the driving current of the electric motor with electromagnetic brake is greatly increased, which current is detected by the excess current detecting circuit. Hence, the trap door is immediately stopped and then automatically opened. Consequently, any injury or damage caused by the event that the trap door touches a person or an object can be reliably avoided.”)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of published U.S. patent application US20190101976A1 ("Reichow").
Regarding claim 11, Singh discloses each limitation of claim 6; Singh does not disclose a method using weather data. Reichow discloses:
which comprises using weather data is used by the control device.  [0026] (“The one or more vehicle sensors 103 may include one or more of image sensors (e.g., monocular and/or stereo cameras), temperature sensors, vehicle speed sensors, wheel speed sensors, motion sensors (e.g., detect and/or recognize motion in and/or outside the vehicle), accelerometers, tilt sensors, inclination sensors, angular rate sensors, gyroscopes, navigation sensors, geolocation sensors, magnetometers, radar detectors, radar sensors, proximity sensors, range sensors (e.g., lidar and/or other range sensors), vibration sensors, light detection sensors, engine control module sensors, biometric sensors, Advanced Driver Assistance Systems (ADAS), External sensors on traffic controlled intersections (cameras, etc.), audio sensors (e.g. to detect sound outside and/or inside vehicle), weather sensors, light sensors, and/or other sensors.”) 

It would have been obvious to one of ordinary skill in the art to augment Singh with these disclosures of Reichow. The method used in Reichow to gather info based on weather conditions factors said conditions into information on the movement and context of the vehicle (Reichow, 0025, “The one or more vehicle sensors 103 may be configured to generate output signals conveying ride information and/or other information. The ride information may characterize one or more of movement, operation, and/or context of the vehicle. In some implementations, ride information may be determined from other sources (e.g., external resource(s) 128).”), thus improving the accuracy of the door opening sensor’s operation.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of published U.S. patent application US20190017299A1 ("Capalau").
Regarding claim 14, Singh discloses each limitation of claim 1; Singh does not disclose a method of braking or locking the door wing during opening. Capalau discloses:
which comprises braking and/or locking the door wing and during opening, predicting a potential collision with an object.  [0024] (“Contemporaneous with or immediately after detecting a foreign object and establishing that this object is likely to collide with an opening vehicle door 14—the detected object is located inside a door assembly's protected zone PZ or the detected object's velocity is directed at a protected zone PZ (Block 103=YES)—the method 100 responsively implements decision block 109 to determine whether the locking mechanism of the likely impacted door or doors is/are in a locked state. If all relevant locking mechanisms are in the locked state (Block 109=YES), the method 100 proceeds to process block 111 with processor-executable instructions that cause a vehicle controller to transmit a command signal to the locking mechanism(s) to maintain the locked state, e.g., for a calibrated minimum period of time and/or until the object passes or exits the protected door zone. On the other hand, if the locking mechanism is in an unlocked state (Block 109=NO), the method 100 proceeds to process block 113, with instructions that cause a vehicle controller to transmit a command signal to the locking mechanism(s) to transition to the locked state, and then to process block 111, with instructions to maintain the locked state. In so doing, the control protocol helps to delay the vehicle door(s) from being opened when a vulnerable object is detected and, thus, helps to preclude a potential impact condition.”)
It would have been obvious to one of ordinary skill in the art to augment Singh with these disclosures of Capalau. As Capalau states, delaying or stopping the doors from opening in such cases helps to avoid a potential impact (0024), thus helping to avoid injury or damage from such an impact.

Regarding claim 15, Singh discloses each limitation of claim 1; Singh does not disclose a method of issuing an alert to the user. Capalau discloses:
which comprises issuing at least one alarm signal if a possible collision with an object is detected.  [0024] (“Optional embodiments may further require, responsive to a positive determination at block 103, e.g., as part of blocks 109, 111, or 113, instructions for a vehicle controller to generate and transmit one or more command signals to a sound generating device (e.g., a vehicle horn or audio speaker) and/or a display device (e.g., a vehicle instrument cluster or center stack display) to generate an audible or visual warning that a vulnerable object is approaching the vehicle or is already obstructing the opening path of one or more vehicle door assemblies.”)
It would have been obvious to one of ordinary skill in the art to augment Singh with these disclosures of Capalau. The generated audible or visual alert gives the user feedback that the detection system is working, and improves confidence in their vehicle’s systems (Capalau, 0006).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of published U.S. patent application US20200087973A1 ("Haevescher").
Regarding claim 18, Singh discloses each limitation of claim 1; Singh does not disclose the type of braking device utilized in the door. Haevescher discloses:
which comprises pivoting the door wing with an electric drive motor, and/or braking a movement of the door wing by way of a magnetorheological braking device.  [0032] (“An operating voltage for operating the drive device 205 can be provided to the drive device 205 through the drive signal 255.”)
[0028] (“According to this exemplary embodiment, the brake device 210 comprises a least one magnetorheological material 215, e.g. an elastomer, and an actuator 220 for adjusting a viscoelastic property of the magnetorheological material 215. The force providing device 200 comprises at least one shaft 225 according to this exemplary embodiment, which is guided by the magnetorheological material 215, and braked to a greater or lesser extend, depending on the viscosity of the magnetorheological material 215. With a higher viscosity of the magnetorheological material 215, the friction is greater between the magnetorheological material 215 and the shaft 225. The brake device 220 is configured to generate a first braking torque when the actuator 220 is not supplied with electricity, and a second braking torque acting on the shaft 225 when the actuator is supplied with electricity. The second braking torque is lower than the first braking torque. According to one exemplary embodiment, the first braking torque is sufficient for preventing the door from moving by itself, e.g. due to gravity. The braking torque can be reduced by supplying the actuator 220 with electricity. This is useful, for example, when the door 110 is powered by the door moving device 115. According to one exemplary embodiment, the actuator 220 is configured to generate a magnetic field that acts on the magnetorheological material 215 in the active state, in which an electrical current flows through the actuator 220. The viscosity of the magnetorheological material 215 is affected by the magnetic field, such that it is reduced in this case, in order to reduce the braking effect acting on the shaft 225. According to one exemplary embodiment, the brake device 210 is located at one end of the shaft 225. If a magnetic field generated by the actuator 220 is not applied to the magnetorheological material 215, then the magnetorheological material 215 according to one exemplary embodiment has a high viscosity, which results in the aforementioned first braking torque.”)
It would have been obvious to one of ordinary skill in the art to augment Singh with this disclosure. When using a magnetorheological braking device, very little electrical energy from the drive device is required to drive the door (Haevescher, 0007).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Singh in view of U.S. Patent No. 4,769,557 ("Houf").
Regarding claim 18, modified Singh discloses each limitation of claim 1, and also discloses: 
which comprises, during a starting of an active control of the door wing, supplying the electric drive motor with an operating voltage [0032] (“An operating voltage for operating the drive device 205 can be provided to the drive device 205 through the drive signal 255.”)
Modified Singh does not disclose a progression of the power input. Houf discloses:
which progresses in a rising function to avoid jerky starting. (col. 1, line 21) (“Solid state motor controllers often provide a "soft start" in which the voltage applied to the motor is gradually increased, rather than applying the full operating voltage to the motor in a single step function.”)
It would have been obvious for one of ordinary skill in the art to augment modified Singh with this disclosure. Using a soft start reduces the electrical current drawn by the motor during the starting and thereby reduces power consumption. Such controllers also sense fault conditions in the motor, such as a stall, and take measures to either correct the fault or to prevent damage to the motor. (Houf, col. 1, line 26)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664